Dismissed and Opinion Filed August 8, 2017




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-00700-CV

                     IN THE INTEREST OF B.J.F., A MINOR CHILD


                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-05-06264-U

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Francis, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The filing fee and docketing statement in this case are past due. By postcard dated June

21, 2017, we notified appellant the $205 filing fee was due. We directed appellant to remit the

filing fee within ten days and expressly cautioned appellant that failure to do so would result in

dismissal of the appeal. Also by postcard dated June 21, 2017, we notified appellant the

docketing statement had not been filed in this case. We directed appellant to file the docketing

statement within ten days. We cautioned appellant that failure to do so might result in dismissal

of this appeal. To date, appellant has not paid the filing fee, filed a docketing statement, or

otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b), (c).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE



170700F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF B.J.F., A MINOR                 On Appeal from the 302nd Judicial District
CHILD, Appellant                                   Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-05-06264-U.
No. 05-17-00700-CV                                 Opinion delivered by Chief Justice Wright.
                                                   Justices Francis and Stoddart participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees The State of Texas and Cienamon Bailey recover their
costs of this appeal from appellant Kamari L. Frink.


Judgment entered August 8, 2017.




                                             –3–